PER CURIAM:
Thomas M. Goggans, counsel for Veronica Denise Dale in this direct criminal appeal, has moved to withdraw from further representation of the appellant, and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Dale’s convictions and sentence are AFFIRMED.
In light of this ruling, the government’s motion to dismiss is DENIED AS MOOT.